Title: To Alexander Hamilton from Jeremiah Olney, 18 March 1793
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom HouseDistrict of Providence 18th. March 1793.
Sir

I do myself the Honor to Transmit, for your information, the enclosed Impeachment against me Signed on the 31st. January last by Twenty Seven respectable Merchants and others, which was contemplated to have been Transmitted to the President of the United States, togeather with my Letter to the Committee, and my Vindication of the particular Charges; which last was intended merely as an Individual explanation of my official Conduct. This malicious impeachment has been brought about through the artfull and persevering address of Welcome Arnold Esquire, my avowed and inveterate enimy (and was drawn up by his Brother Thomas Arnold A man professing the Quaker Religion and possessing great abilities and I wish I could add an Honest Heart) and for no other reason than because I will not dispence with the Law whenever it may Suite his convenience! Many of the Signees to the Petition have shewn so much candor as to Confess that they were deceived into the measure, and Since upon examination, they find some of the charges are malicious and Totally unfounded while others are unfairly and uncandidly Stated, have declared their determination to withdraw their names from the Petition, should the promoters of it attempt to Transmit it to the President. The Signees were furnished on the 23rd. Ulto. with a Copy of my vindication but they have had no meeting in consequence of it, that I can learn, nor do I believe they will, as the greater part of the Gentlemen are dissatisfied with the proceedings. My wish has uniformly been (and which I fully expressed to the Committee who waited upon me), that the impeachment might be Transmitted, as I should then have an opportunity of vindicating my official Conduct before the President of the United States to whom alone I am ameniable on impeachment, and for this I am the more desirous, as it seems to leave an implied or indirect Censure upon me, and from a conciousness that I have done my duty consonant to Law, and at the same time, with an upright impartiallity. A Second copy of my vindication has been presented to his Excellency Governor Fenner who is a Firm and influential Friend and Supporter of the Revenue Laws, having uniformly advocated my official Conduct against the present and every other attack made upon me with a design to effect a deviation from the Law. It has been Circulated also, among the respectable Citizens of this Town and I am happy to add it has met with general approbation. Having long waited in expectation that the Gentlemen would have gratified my desire by Transmitting the impeachment to the President, and finding they are disposed to keep it back, I have upon due Consideration deemed it expedient to make you (as the principle officer of the revenue department) acquainted with the reason of its detention, as well as the real state of this Transaction, lest some misrepresentation has or should reach you, and possibly make, on your mind, an unfavourable impression, and respectfully to request Sir your Friendship and Support so far as my official Conduct shall (upon a full and Critical investigation) appear to you to have been dictated by principles consonant to law and my instructions from you. I could very soon Silence the opposition long carried on against me, through the persevering Temper of Mr. Arnold, provided I would descend to the base and unworthy principle of deviating from the plain Letter of the Law and my instructions, to serve on all occasions his, and the unwarrantable desires of a few restless Characters under his particular influence, but this neither he, nor they, can ever drive me to. Tho’ it may be possible, by persevering in a misrepresentation of Facts, he may raise an influence to effect my removeal from office—but this could never afford any unpleasant reflections while I should carry along with me the Supporting consolation that I had done my duty according to the best of my skill and abilities, and with an honest Zeal to promote the public Interests.
I have the Honor to be very respectfully   Sir   Your Most Obed. and Most Hum Servt.

Jereh. Olney Collr.
Alexander Hamilton EsquireSecretary of the Treasury

P. S. In justice to Mr. Geo. Benson and Mr. Thomas P. Ives of the House of Brown Benson & Ives, I feel a pleasure of mentiong. that they have uniformly been against the impeachment, and the Signature of that firm on the Petition was made, contrary to their wish and even advice, by the principle of the house, Mr. Nicho. Brown, and wch. was effected through the instigation of W. Arnold Esqr, but Mr. Brown has since declared his intention to withdraw his name.
